Appeals from decisions of the Workmen’s Compensation Board, filed January 17, 1975 and April 10, 1975, which affirmed a referee’s decision and found that decedent’s death had resulted from a compensable accident. The board found: "based upon the testimony and medical evidence, that the decedent’s work activities and the change of temperatures to which the decedent was exposed on 7/19/72 precipitated either a physiological type of death or an electrical death in which the decedent went into a cardiac arrhythmia; that this constitutes an accidental injury arising out of and in the course of his employment and the resultant death is causally related thereto.” There is substantial evidence to sustain the decision of the board. Decisions affirmed, with costs to Workmen’s Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Mahoney, Main, Larkin and Mikoll, JJ., concur.